DETAILED ACTION
The Amendment filed March 22, 2022 has been entered. Claims 28, 29, 31, 37, 41, and 49 have been amended. Claim 32 has been canceled. Currently, claims 28-31 and 33-52 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.

Regarding the Applicant’s argument that Lynnworth, Potter, and combinations thereof fails to teach the limitations of claims 28 and 41, the Examiner respectfully disagrees (see Applicant Arguments/Remarks Made in an Amendment, filed 3/22/2022, pages 8 and 9).
Specifically, the Applicant argues that Lynnworth and Potter fails to teach a main body prefabricated by a primary manufacturing method which differs from the additive manufacturing method of the sensor holder.
However, as previously described and updated in the rejection of claims 28 and 41 below, the limitations of “the main body is prefabricated by a primary manufacturing method”, “the sensor holder is formed … by an additive manufacturing method”, and “the primary manufacturing method differs from the additive manufacturing method” are product-by-process limitations (see MPEP 2113). As discussed in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”, wherein “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.” (Emphasis added by Examiner) Therefore, these limitations have been given no patentable weight as the Applicant has not provided the structural result of the methods herein.
Thus, as Lynnworth in view of Potter teach all of the structural limitations of claims 28 and 41, the Examiner has updated and maintained the rejection of claims 28 and 41 under 35 U.S.C. 103 over Lynnworth in view of Potter as presented below.

Regarding the Applicant’s argument that Lynnworth, Potter, and combinations thereof fails to teach the limitations of claim 49, the Examiner respectfully disagrees (see Applicant Arguments/Remarks Made in an Amendment, filed 3/22/2022, pages 8 and 9).
Specifically, it is noted that the features upon which applicant relies (i.e., that the sensor hold is formed by a different method than the main body) are not recited in the rejected claim 49.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, claim 49 does not require that the method of providing a prefabricated main body by a primary manufacturing method differs from the method of forming the sensor hold via the solidification of liquid metal.
Therefore, as Lynnworth in view of Potter teach all of the limitations of claim 49, the Examiner has updated and maintained the rejection of claim 49 under 35 U.S.C. 103 over Lynnworth in view of Potter as presented below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-31, 33-38, 41-43, and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Lynnworth et al. (US Pat. No. 5,962,790, hereinafter Lynnworth) in view of Potter (US PGPUB 2016/0258792 A1, hereinafter Potter).

Regarding claim 28, Lynnworth teaches a measurement tube for a measuring device (see Fig. 2 and 2A, measurement tube 62), comprising: a tubular, hollow cylindrical main body having a wall and a lumen defined by the wall and adapted to conduct a fluid material to be measured (see Fig. 2 and 2A, hollow cylindrical main body of 62 conducts fluid material to be measured), the wall including an outer lateral surface opposite the lumen (see Fig. 2 and 2A, outer lateral surface of 62 shown), wherein the outer lateral surface is curved at least sectionally (see Fig. 2 and 2A, outer lateral surface of 62 is curved), and wherein the main body is prefabricated by a primary manufacturing method (see col. 6, line 47 through col. 7, line 19, stainless steel piping is assumed by the Examiner as formed by a primary manufacturing method); and a sensor holder disposed on and integrally bonded to the outer lateral surface (see Fig. 2 and 2A, sensor holder A; see also Fig. 5A, sensor holder A is integrally formed/bonded to the lateral surface of the lumen), wherein the sensor holder is configured to enable at least one sensor component to be detachably connected thereto and in communication with the lumen of the main body (see Fig. 2, 2A, and 5A, sensor 1 detachably attached to sensor holder A and in communication with the lumen as shown), wherein the at least one sensor component is a component of a sensor configured to sense at least one measurement variable of the fluid material in the lumen (see col. 14, lines 22-29, discussion of flow measurements), wherein the sensor holder is formed directly on the outer lateral surface (see Fig. 5A, sensor holder A formed directly on the outer lateral surface as shown).
Lynnworth fails to specifically teach that the sensor holder is formed directly on the outer lateral surface at least partly by an additive manufacturing method, wherein the primary manufacturing method differs from the additive manufacturing method.
Potter teaches a measurement tube for a measuring device (see Fig. 2, all elements) comprising sensor holders (see Fig. 2, sensor holder attached to pressure sensors 26 as shown) which are formed directly on the outer lateral surface at least partly by an additive manufacturing method (see [0017], claim 1, and claim 17, sensor holders for sensors 26 are formed via additive manufacturing directly on the outer lateral surface of the lumen 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Lynnworth such that the sensor holder was formed at least partly by an additive manufacturing as suggested by Potter. This is because the use of additive manufacturing provides that increased complexity of components does not add to manufacturing costs as suggested by Potter (see [0017]).
Furthermore, the Examiner notes that the limitations of “the main body is prefabricated by a primary manufacturing method”, “the sensor holder is formed … by an additive manufacturing method”, and “the primary manufacturing method differs from the additive manufacturing method” are product-by-process limitations (see MPEP 2113). As discussed in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”, wherein “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.”

Regarding claim 29, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Furthermore, Lynnworth teaches that the primary manufacturing method by which the main body is formed includes a steel tube or a stainless steel tube that has been cast, pressed or welded (see col. 16, lines 13-30, wherein the lumen is stainless steel and wherein the limitation of being cast, pressed, or welded is a product-by-process claim and is interpreted as structurally meeting the claimed limitation).

Regarding claim 30, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Furthermore, Lynnworth teaches that the sensor holder (see Fig. 2B, sensor holder A) is configured as a connecting piece including a connecting surface and/or mounting surface (see Fig. 2B, sensor holder A includes connecting piece with mounting surface as shown for sensor 1), which is hollow cylindrical and/or planar, the connecting surface and/or mounting surface adapted for connecting to the at least one sensor component (see Fig. 2B, sensor holder A is hollow and cylindrical with a planar mounting surface for connecting to sensor 1).

Regarding claim 31, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Lynnworth as modified by Potter above fails to specifically teach that the primary manufacturing method by which the main body is formed includes a primary shaping method and/or a forming method, wherein the primary shaping method for forming the main body includes a casting method, and wherein the forming method for forming the main body includes an extrusion method.
However, as described above, Lynnworth teaches that the main body is formed from a steel tube or a stainless steel tube (see col. 16, lines 13-30, wherein the lumen is stainless steel).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Lynnworth as modified by Potter above such that the main body was shaped and or formed via casting or extrusion. This is because casting and extrusion are well known and established methods for forming stainless steel lumen as is known in the art.

Regarding claims 33 and 34, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Lynnworth as modified by Potter above fails to specifically teach that the sensor holder includes at least one planar surface formed by a subtractive, material-removing manufacturing method; wherein the subtractive, material-removing manufacturing method includes milling and/or eroding.
However, Lynnworth does teach that the sensor holder includes a planar surface (see Fig. 2B, planar surface of sensor holder A).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Lynnworth as modified by Potter above such that the sensor holder was formed via subtractive method including milling and/or eroding. This is because milling and eroding are well known methods in the art of manufacturing for creating planar surfaces.
Furthermore, the Examiner notes that the limitation of one planar surface formed by a subtractive, material-removing manufacturing method; wherein the subtractive, material-removing manufacturing method includes milling and/or eroding are product-by-process limitations (see MPEP 2113). However, as discussed in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”, wherein “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.”

Regarding claim 35, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Furthermore, Lynnworth teaches that the wall of the main body and the sensor holder consist essentially of the same material (see col. 16, lines 13-30, device is made of stainless steel).

Regarding claim 36, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Lynnworth as modified by Potter above fails to specifically teach that the wall of the main body includes a nickel-based metal alloy and/or the sensor holder includes a nickel-based metal alloy.
However, Potter further teaches that the device is formed of nickel-based alloy (see [0035]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Lynnworth as modified by Potter above such that the device was formed of nickel-based alloy as suggested by Potter. This is allows for the device to be formed via additive manufacturing which provides that increased complexity of components does not add to manufacturing costs as suggested by Potter (see [0017]).

Regarding claim 37, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Lynnworth as modified by Potter above fails to specifically teach that the additive manufacturing method used to at least partly form the sensor holder includes at least one of selective laser melting, selective laser sintering, electron beam melting, deposition welding, metal powder application, cold gas spraying and electron beam welding.
However, as described above, Potter teaches a measurement tube for a measuring device (see Fig. 2, all elements) comprising sensor holders (see Fig. 2, sensor holder attached to pressure sensors 26 as shown) which are formed directly on the outer lateral surface at least partly by an additive manufacturing method, including a free-space method and/or a powder bed method (see [0017], claim 1, and claim 17, sensor holders for sensors 26 are formed via additive manufacturing directly on the outer lateral surface of the lumen 4); wherein the sensor holder is formed by laser melting, electron beam melting, etc. (see [0003]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Lynnworth such that the sensor holder was formed at least partly by one of the additive manufacturing methods as suggested by Potter or with a similar method known in the art. This is because the use of additive manufacturing provides that increased complexity of components does not add to manufacturing costs as suggested by Potter (see [0017]).

Regarding claim 38, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Furthermore, Lynnworth teaches that the measurement tube further includes at least one through-channel or through-hole that extends partially through the sensor holder and partially through the wall of the main body (see Fig. 2A, through hole into the wall of the main body shown).

Regarding claim 41, Lynnworth teaches a measuring device for measuring at least one measurement variable of a fluid (see Fig. 2 and 2A, measurement device including measurement tube 62; see also Abstract), the measuring device comprising: a measurement tube (62) comprising: a tubular, hollow cylindrical main body having a wall and a lumen defined by the wall and adapted to conduct a fluid material to be measured (see Fig. 2 and 2A, hollow cylindrical main body of 62 conducts fluid material to be measured), the wall including an outer lateral surface opposite the lumen (see Fig. 2 and 2A, outer lateral surface of 62 shown), the outer lateral surface curved at least sectionally (see Fig. 2 and 2A, outer lateral surface of 62 is curved), and wherein the main body is prefabricated by a primary manufacturing method (see col. 6, line 47 through col. 7, line 19, stainless steel piping is assumed by the Examiner as formed by a primary manufacturing method); and a sensor holder disposed on and integrally bonded to the outer lateral surface (see Fig. 2 and 2A, sensor holder A; see also Fig. 5A, sensor holder A is integrally formed/bonded to the lateral surface of the lumen), wherein the sensor holder is configured to enable at least one sensor component to be detachably connected thereto and in communication with the lumen of the main body (see Fig. 2, 2A, and 5A, sensor 1 detachably attached to sensor holder A and in communication with the lumen of the main body as shown), and wherein the sensor holder is formed directly on the outer lateral surface (see Fig. 5A, sensor holder A formed directly on the outer lateral surface as shown); a sensor fastened to the measurement tube and protruding at least partially into the lumen of the main body (see Fig. 5A, sensor 1), the sensor configured to sense at least one measurement variable of the fluid material in the lumen and to generate a sensor signal representing the at least one measurement variable (see col. 14, lines 22-29, discussion of flow measurements), wherein the sensor is detachably, mechanically fastened to the sensor holder via the at least one sensor component, which is a component of the sensor (see Fig. 5A, sensor 1 fastened to the sensor holder A via sensor component 3); and an electronics unit electrically connected to the sensor and including at least one microprocessor, the electronics unit configured to receive and process the sensor signal and to determine, based on the sensor signal, measurement values for the at least one measurement variable (see Abstract, wherein the Examiner interprets that flow rates being measured require electronics units with processors in order to convert measurement signals to flow rates for the user).
Lynnworth fails to specifically teach that the sensor holder is formed directly on the outer lateral surface at least partly by an additive manufacturing method, and wherein the primary manufacturing method differs from the additive manufacturing method.
Potter teaches a measurement tube for a measuring device (see Fig. 2, all elements) comprising sensor holders (see Fig. 2, sensor holder attached to pressure sensors 26 as shown) which are formed directly on the outer lateral surface at least partly by an additive manufacturing method, including a free-space method and/or a powder bed method (see [0017], claim 1, and claim 17, sensor holders for sensors 26 are formed via additive manufacturing directly on the outer lateral surface of the lumen 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Lynnworth such that the sensor holder was formed at least partly by an additive manufacturing as suggested by Potter. This is because the use of additive manufacturing provides that increased complexity of components does not add to manufacturing costs as suggested by Potter (see [0017]).
Furthermore, the Examiner notes that the limitations of “the main body is prefabricated by a primary manufacturing method”, “the sensor holder is formed … by an additive manufacturing method”, and “the primary manufacturing method differs from the additive manufacturing method” are product-by-process limitations (see MPEP 2113). As discussed in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”, wherein “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.”

Regarding claim 42, Lynnworth as modified by Potter above teaches all of the limitations of claim 41.
Furthermore, Lynnworth teaches that the measuring device is an ultrasonic flow measuring device (see Abstract).

Regarding claim 43, Lynnworth as modified by Potter above teaches all of the limitations of claim 41.
Furthermore, Lynnworth teaches that the measuring device is an ultrasonic flow measuring device (see Abstract), wherein the sensor holder serves as a coupling element for an ultrasonic transducer (see Fig. 5A, sensor holder A holds ultrasonic transducers for sensor 1).

Regarding claims 45-48, Lynnworth as modified by Potter above teaches all of the limitations of claim 41.
Lynnworth as modified by Potter above fails to teach that the measuring device is a Coriolis mass flow measuring device and/or a vibronic density and/or viscosity measuring device, wherein the at least one sensor component connected to the sensor holder is a coil or a permanent magnet; wherein the measuring device is a temperature measuring device; wherein the measuring device is a pH measuring device; wherein the measuring device is a pressure measuring device.
However, Lynnworth teaches that the system is designed to measure flow rate (see Abstract), temperature (see col. 9, lines 4-60), and pressure (see col. 9, lines 4-60).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the system of Lynnworth as modified by Potter above such that the measuring device was a Coriolis meter, vibronic density, viscosity, temperature, pressure, or pH measuring device. This is because the system of Lynnworth as modified by Potter is designed to measure fluid properties of the test fluid, and thus may be altered by the user to measure any particular fluid property by various methods as is known in the art of fluid testing.

Regarding claim 49, Lynnworth teaches a method for producing a measurement tube for measuring device (see Fig. 2A and 2, measurement tube 62 produced as shown), the method comprising: providing a prefabricated tubular, metallic, at least sectionally hollow cylindrical main body (62) having a wall and a lumen (see Fig. 2A, wall of 62), the lumen defined by the wall, wherein the wall includes an at least sectionally curved outer lateral surface opposite the lumen (see Fig. 2A, wall of 62 has curved outer lateral surface as shown), wherein the main body is prefabricated by a primary manufacturing method (see col. 6, line 47 through col. 7, line 19, stainless steel piping is assumed by the Examiner as formed by a primary manufacturing method); forming at least a portion of a sensor holder that is integrally bonded to the wall of the main body (see Fig. 2A and 2, sensor holder A formed as shown), wherein the sensor holder is formed to enable at least to at least one sensor component of a sensor to be detachably mechanically connected to the sensor holder and in communication with the lumen of the main body, wherein the sensor is adapted to sense at least one measurement variable of a fluid to be measure in the lumen (see col. 14, lines 22-29, discussion of flow measurements; see also Fig. 5A, sensor holder A allows for sensor 1 to be removable attached as shown for measuring flow rate of fluid within the lumen of the main body).
Lynnworth fails to teach applying liquefied metal to the outer lateral surface; and allowing the liquefied metal applied to the outer lateral surface to solidify, thereby forming at least a portion of a sensor holder that is integrally bonded to the wall of the main body.
Potter teaches a measurement tube for a measuring device (see Fig. 2, all elements) comprising sensor holders (see Fig. 2, sensor holder attached to pressure sensors 26 as shown) formed by applying liquefied metal to the outer lateral surface (see [0003], use of laser melting of material for additive manufacturing); and allowing the liquefied metal applied to the outer lateral surface to solidify (see [0003], use of laser melting of material for additive manufacturing), thereby forming at least a portion of a sensor holder that is integrally bonded to the wall of the main body (see [0017], claim 1, and claim 17, sensor holders for sensors 26 are formed via additive manufacturing directly on the outer lateral surface of the lumen 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Lynnworth such that the sensor holder was formed at least partly by an additive manufacturing method as suggested by Potter or in a similar free-space and/or powder bed method. This is because the use of additive manufacturing provides that increased complexity of components does not add to manufacturing costs as suggested by Potter (see [0017]).

Regarding claim 50, Lynnworth as modified by Potter above teaches all of the limitations of claim 49.
Lynnworth as modified by Potter above fails to specifically teach applying additional liquefied metal to a formed surface of a previously formed portion of the sensor holder; and allowing the additional liquid metal to solidify such that the sensor holder is enlarged or to form a further portion of the sensor holder.
However, as described above, Potter teaches a measurement tube for a measuring device (see Fig. 2, all elements) comprising sensor holders (see Fig. 2, sensor holder attached to pressure sensors 26 as shown) which are formed directly on the outer lateral surface at least partly by an additive manufacturing method (see [0017], claim 1, and claim 17, sensor holders for sensors 26 are formed via additive manufacturing directly on the outer lateral surface of the lumen 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Lynnworth as modified by Potter above such that additional liquefied metal was used to form the sensor holder on previously formed portion of the sensor holder. This is because it is known in the art that the formation of an additive manufacturing device is made by adding liquefied metal and allowing it to solidify in order to form a 3D device.

Regarding claim 51, Lynnworth as modified by Potter above teaches all of the limitations of claims 49 and 50.
Lynnworth as modified by Potter above fails to specifically teach removing excess material from a previously formed part of the sensor holder.
However, Lynnworth does teach that the sensor holder includes a planar surface (see Fig. 2B, planar surface of sensor holder A).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Lynnworth as modified by Potter above such that the sensor holder was formed via subtractive method. This is because material removal are well known methods in the art of manufacturing for creating planar surfaces.

Claims 39, 40, 44, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lynnworth in view of Potter as applied to claim 28 above, and further in view of Frohlich et al. (US Pat. No. 6,003,384, hereinafter Frohlich).

Regarding claim 39, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Lynnworth as modified by Potter above fails to teach that the measurement tube further includes at least one blind hole having an open end and a closed end, wherein the at least one blind hole extends partially through the sensor holder and partially through the wall of the main body such that the open end is in the sensor holder and the closed end is within the wall of the main body.
Frohlich teaches a measurement tube (see Fig. 3 and 4, all elements) that further includes at least one blind hole having an open end and a closed end, wherein the at least one blind hole extends partially through the sensor holder and partially through the wall of the main body such that the open end is in the sensor holder and the closed end is within the wall of the main body (see Fig. 3 and 4, blind hole for bolt extends from the sensor holder 32 into the wall of the main body 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Lynnworth as modified by Potter above with the blind holes as suggested by Frohlich. This allows for the sensor holders to be secured to the lumen so as to provide accurate and repeatable measurements.

Regarding claim 40, Lynnworth as modified by Potter above teaches all of the limitations of claim 28.
Furthermore, Lynnworth teaches that the main body is straight and/or curved at least sectionally relative to a longitudinal axis (see Fig. 2, main body as straight (middle) and curved (ends) sections).
Lynnworth as modified by Potter above fails to specifically teach that wherein the main body is configured to be caused to vibrate.
However, Frohlich teaches that the system may be a vortex type flow meter (see Fig. 1 and 2, vortex flowmeter).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Lynnworth as modified by Potter above such that the meter was a vortex type meter as suggested by Frohlich such that the main body was configured to vibrate due to the vortex created in the main body. This because the use of a vortex type flow meter allows for accurate and repeatable flow measurements as is known in the art.

Regarding claim 44, Lynnworth as modified by Potter above teaches all of the limitations of claim 41
Lynnworth as modified by Potter above fails to teach that the measuring device is a vortex flow measuring device, wherein the at least one sensor component connected to the sensor holder is a deformation body that holds a sensor vane protruding at least partially into the lumen and is disc- shaped or membrane-like.
However, Frohlich teaches that the system may be a vortex type flow meter (see Fig. 1 and 2, vortex flowmeter), wherein the at least one sensor component connected to the sensor holder is a deformation body that holds a sensor vane protruding at least partially into the lumen and is disc- shaped or membrane-like (see Fig. 1, deformation membrane 311 shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Lynnworth as modified by Potter above such that the meter was a vortex type as suggested by Frohlich. This is because the use of a vortex type flow meter allows for accurate and repeatable flow measurements as is known in the art.

Regarding claim 52, Lynnworth as modified by Potter above teaches all of the limitations of claim 49.
Lynnworth as modified by Potter above fails to teach forming, by drilling and/or milling, a through-channel extending partially through the sensor holder and partially through the tube wall; and/or forming, by drilling and/or milling, a blind hole having an open end and a closed end and extending partially through the sensor holder and partially through the tube wall such that the open end is in the sensor holder and the closed end is within the wall of the main body.
Frohlich teaches a measurement tube (see Fig. 3 and 4, all elements) that further includes at least one blind hole having an open end and a closed end, wherein the at least one blind hole extends partially through the sensor holder and partially through the wall of the main body such that the open end is in the sensor holder and the closed end is within the wall of the main body (see Fig. 3 and 4, blind hole for bolt extends from the sensor holder 32 into the wall of the main body 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Lynnworth as modified by Potter above with the formation of blind holes as suggested by Frohlich via well-known methods. This allows for the sensor holders to be secured to the lumen so as to provide accurate and repeatable measurements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855